DETAILED ACTION

This action is in response to Applicants’ amendment received on July 20, 2022.
Claims 1-9 are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kurita et al. (US PG Pub No. 2015/0096526), hereinafter “Kurita”, in view of Kawano et al. (US PG Pub No. 2018/0142788), hereinafter “Kawano”.
Regarding claim 1, Kurita discloses a cover (Fig. 2 (20 & 50)) for an internal combustion engine (Abstract), the cover (20 & 50) being configured to be attached to an engine main body (Fig. 1 (10)) so as to cover a timing chain (4) or a timing belt that transmits a rotational force of a crankshaft (40) to a camshaft (45), and the cover (20 & 50) including insertion holes (22a & 52a) configured to receive the crankshaft (40) or the camshaft, the cover (20 & 50) comprising: a first member (20) made of a hard plastic (paragraph 36, lines 5-7); and a second member (50) made of a material different (paragraph 43, lines 7 and 8) from the hard plastic, with the second member (50) embedded in the first member (20), a periphery of at least one of the insertion holes (22a & 52a) in the second member (50) includes a joint surface (Fig. 5 (in the vicinity of element 6)) that is joined to the first member (20), and the joint surface (Fig. 5 (in the vicinity of element 6)) includes annular grooves  (Fig. 5 (in the vicinity of element 21b)) surrounding the insertion hole (22a & 52a), the annular grooves (Fig. 5 (in the vicinity of element 21b)) being arranged in a radial direction of the insertion hole (22a & 52a).
Kurita fails to disclose that the first member is produced by insert molding; and that a periphery of at least one of the insertion holes in the second member includes a joint surface that is joined to the first member such that the second member and the first member are contiguous.
However, Kawano discloses periphery of at least one of the insertion holes (Kawano (Fig. 2)) in the second member (Kawano (Fig. 2 (50))) that includes a joint surface Kawano (Fig. 5 (in the vicinity of element 52))) that is joined to the first member (Kawano (Fig. 2 (20))) such that the second member (Kawano (Fig. 2 (50))) and the first member (Kawano (Fig. 2 (20))) are contiguous.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Kurita by incorporating the teachings of Kawano in order to have a more secure connection between the first member and the second member.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Kurita by producing the first member by insert molding since it is well-known in the art that plastic structures can be produced by insert molding.
Regarding claim 2, the modified invention of Kurita discloses the cover for the internal combustion engine according to claim 1, wherein the joint surface (Fig. 5 (in the vicinity of element 6)) is a first joint surface, a periphery of the second member (50) includes a second joint surface (Fig. 5 (in the vicinity of element 7)) that is joined to the first member (20), and a lattice-shaped recess portion is formed at least in part of the second joint surface (Fig. 5 (in the vicinity of element 7)).
Regarding claim 3, the modified invention of Kurita discloses the cover for the internal combustion engine according to claim 2, wherein the recess portion is formed in the entire second joint surface (Fig. 5 (in the vicinity of element 7)).
Regarding claim 4, the modified invention of Kurita discloses the cover for the internal combustion engine according to claim 1, wherein the second member (Kawano (Fig. 2 (50))) comprises an upper second member (Kawano (Fig. 2 (upper part of element 50))) and a lower second member (Kawano (Fig. 2 (lower part of element 50))), and the upper second member (Kawano (Fig. 2 (upper part of element 50))) is configured to receive the camshaft and the lower second member (Kawano (Fig. 2 (lower part of element 50))) is configured to receive the crankshaft.
Regarding claim 5, the modified invention of Kurita discloses the cover for the internal combustion engine according to claim 4, wherein the upper second member (Kawano (Fig. 2 (upper part of element 50))) and the lower second member (Kawano (Fig. 2 (lower part of element 50))) are made of a same material.
Regarding claim 6, the modified invention of Kurita discloses the cover for the internal combustion engine according to claim 1, wherein a width of the second member (Kawano (Fig. 2 (50))) is less than a width of the first member (Kawano (Fig. 2 (20))).
Regarding claim 7, the modified invention of Kurita discloses the cover for the internal combustion engine according to claim 4, wherein a width of the upper second member (Kawano (Fig. 2 (upper part of element 50))) is greater than a width of the lower second member (Kawano (Fig. 2 (lower part of element 50))).
Regarding claim 8, the modified invention of Kurita discloses the cover for the internal combustion engine according to claim 4, wherein the joint surface (Fig. 5 (in the vicinity of element 6)) is a first joint surface, a periphery of the upper second member (Kawano (Fig. 2 (upper part of element 50))) and a periphery of the lower second member (Kawano (Fig. 2 (lower part of element 50))) each includes a second joint surface that is joined to the first member (Kawano (Fig. 2 (20))), and a lattice-shaped recess portion is formed at least in part of the second joint surface.
Regarding claim 9, the modified invention of Kurita discloses the cover for the internal combustion engine according to claim 8, wherein the recess portion is formed in the entire second joint surface (Fig. 5 (in the vicinity of element 7)).

Response to Arguments
Applicants’ remarks filed on July 20, 2022 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923. The examiner can normally be reached Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747